Judgment reversed upon the law, with costs, and judgment *729directed in favor of plaintiffs, with costs. The acceptance of the check was payment to defendant, the evidence failing to show fraud or false representations in the giving of it. Findings in conflict with this decision are reversed, and new findings in accordance with it will be made. Manning, Young and Lazansky, JJ., concur; Kelly, P. J., and Kapper, J., dissent on the ground that defendant accepted the cheek on the express statement that it was as good as cash, whereas as matter of fact she was unable to cash it. Settle order on notice.